United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-1202
                                  ___________

United States of America,              *
                                       *
            Appellee,                  * Appeal from the United States
                                       * District Court for the
      v.                               * District of Minnesota.
                                       *
Ramon Campos Garibay,                  *      [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: July 7, 2010
                                Filed: July 9, 2010
                                 ___________

Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Pursuant to a written plea agreement, Ramon Campos Garibay pleaded guilty
to a drug trafficking charge, and the district court1 sentenced him to 46 months in
prison and 3 years of supervised release. On appeal, his counsel has moved to
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
raising as a potential issue that the court’s sentence is unreasonable.




      1
       The HONORABLE MICHAEL J. DAVIS, Chief Judge, United States District
Court for the District of Minnesota.
      The plea agreement in this case included a waiver by Garibay of all rights
conferred by 18 U.S.C. § 3742 to appeal the sentence imposed on him, so long as the
sentence did not exceed 87 months in prison. Based on Garibay’s statements during
the change-of-plea hearing, we conclude that he entered into both the plea agreement
and the appeal waiver knowingly and voluntarily. Further, the appeal waiver applies,
because the sentence that Garibay received was below 87 months in prison; the
argument raised on appeal falls within the scope of the waiver; and we cannot see any
miscarriage of justice that would result from enforcing the waiver in these
circumstances, particularly when Garibay received a sentence at the bottom of the
uncontested Guidelines range. See United States v. Andis, 333 F.3d 886, 889-92 (8th
Cir. 2003) (en banc) (discussing enforceability of appeal waiver); United States v.
Michelsen, 141 F.3d 867, 871-72 (8th Cir. 1998) (same)

      Finally, having reviewed the record independently pursuant to Penson v. Ohio,
488 U.S. 75 (1988), for any nonfrivolous issues not covered by the waiver, we find
none. Accordingly, we grant counsel leave to withdraw, and we dismiss this appeal.
                       ______________________________




                                         -2-